UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2015(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 83.4% New York 74.1% Nassau, NY, Health Care Corp. Revenue, 0.01% *, 8/1/2029, LOC: TD Bank NA New York, RBC Municipal Products, Inc. Trust, Series O-86, 144A, 0.12% **, 5/15/2022, LIQ: Royal Bank of Canada New York, State Dormitory Authority Revenue, St. John's University, Series B-1, 0.02% *, 7/1/2034, LOC: Bank of America NA New York, State Dormitory Authority Revenue, State Supported Debt, City University Consolidated, Series C, 0.02% *, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series E, 144A, 5.0%, 8/15/2015 New York, State Energy Research & Development Authority Facilities Revenue, Consolidated Edison Co., Inc., Series A-3, 144A, 0.02% *, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 144A, 4.0%, 8/15/2015 New York, State Housing Finance Agency, Historic Front Street, Series A, 0.02% *, 11/1/2036, LOC: Landesbank Hessen-Thuringen New York, State Power Authority: 0.07% *, Mandatory Put 9/1/2015 @ 100, 3/1/2016, LIQ: Bank of Nova Scotia 0.07% *, Mandatory Put 9/1/2015 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series A, 5.0%, 4/1/2015 New York, State Urban Development Corp. Revenue: Series A3A, 0.03% *, 3/15/2033, SPA: JPMorgan Chase Bank NA Series A3D, 0.03% *, 3/15/2033, SPA: JPMorgan Chase Bank NA New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series A1, 144A, 4.0%, 12/15/2015 New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.03% *, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, 201 Pearl Street Development, Series A, 0.02% *, 10/15/2041, LIQ: Fannie Mae New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series AA-2, 0.03% *, 6/15/2050, SPA: JPMorgan Chase Bank NA New York City, NY, Transitional Finance Authority Revenue, Series 3393, 144A, 0.03% *, 11/1/2042, LIQ: Morgan Stanley Bank New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 144A, 0.02% *, 11/15/2028, SPA: TD Bank NA Series A-1, ETM, 144A, 5.0%, 5/1/2015 Series A-1, 5.0%, 11/1/2015 Series A-1, ETM, 5.0%, 11/1/2015 Series I-2, 5.0%, 11/1/2015 New York, NY, General Obligation: Series B2, 0.05% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series H, 2.0%, 8/1/2015 Series H, 144A, 5.0%, 8/1/2015, INS: AMBAC Onondaga County, NY, Trust Cultural Resource Revenue, Syracuse University Project, Series A, 0.01% *, 12/1/2029, LOC: Wells Fargo Bank NA Saratoga County, NY, Capital Resource Corp. Revenue, Saratoga Hospital Project, 0.02% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Puerto Rico 9.3% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.05% *, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-54, 144A, 0.22% **, 5/1/2017, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Total Municipal Investments (Cost $27,571,926) Closed-End Investment Companies 11.5% New York BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.1% *, 10/1/2041, LIQ: Barclays Bank PLC BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.1% *, 10/1/2041, LIQ: Barclays Bank PLC Total Closed-End Investment Companies (Cost $3,800,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $31,371,926) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of March 31, 2015. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. † The cost for federal income tax purposes was $31,371,926. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $ — $ $ — $ Closed-End Investment Companies — — Total $ — $ $ — $ There have been no transfers between fair value measurement levels during the period ended March 31, 2015. (a) See Investment Portfolio for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NY Tax Free Money Fund, a series of DWS Money Market Trust By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 22, 2015
